Title: Burr Conspiracy Statement, 31 May 1807
From: Wilkinson, James
To: 


                        
                            
                                May 1807
                            
                        
                        Doctor Watkins in a Speech made in the House of Representatives of the Territory of Orleans, more replete
                            with extravagant, barefaced falshoods than anything of the Kind ever before uttered—Tells us that General Adair, the day
                            he reached the City of Orleans, mentioned, “He had left Nash Ville the 22nd. of December, and that Burr was then there
                            with two Flat Boats, destined for this City.” In relation to this, Watkins, it may Suffice barely to remark at present, that He declared to General Wilkinson a few days after the General reached the City,
                            and in the House of James Carrick Esqr, that “it was nonsense to attempt to fortify the City, for if the people expected
                            from above Should Come down, the General could not resist them with His regular force, and that He would not find a man to
                            assist Him here—That the flames of Revolution were so widely extended, it was not in the power of the Government to
                            extinguish them, and that they deserved it, from their imbecility, and their connivance at Mirandas expedition, for that
                            every child in the Streets who could lisp, would tell you they did connive at that expedition— That we might talk of
                            discontents on the Mississippi, but they were to be found on the Atlantic also.” This Patriotic Gentleman was at the time,
                            the Mayor of the City, and the Speaker of the House of Delegates, and yet we are told even by himself that we had not a
                            Traitor among us, but that the Glow of Patriotism was universal; and we hear that Burr’s Plot was a Mere “Intrigue.”
                            Fie upon it Mr. Randolph, Fie upon it— Would you Stab your Country to gratify your ambition or your revenge?—
                        
                            Ja: Wilkinson
                            
                            
                        
                        
                    